IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 81 EM 2014
                              :
              Respondent      :
                              :
                              :
          v.                  :
                              :
                              :
SHAWN BISHOP,                 :
                              :
              Petitioner      :


                                         ORDER



PER CURIAM

      AND NOW, this 11th day of August, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is directed to file a

Petition for Allowance of Appeal within 15 days of this order.